Title: From George Washington to George Clinton, 7 May 1781
From: Washington, George
To: Clinton, George


                        Dear Sir

                            
                                Head Quarters New Windsor, N.Y.
                            
                                May 7th 1781
                            
                        
                        I had the honor to receive, last night your Excellency’s letter of the
                            same date.
                        In consequence of Brigadr Clinton’s information of the 30th Ulto I
                            instantly ordered 50 Barrels of flour, & 34 of Meat (being every Barrel of the latter
                            we had on hand) to be sent to Albany; for a partial releif of the Garrison of Fort
                                Schuyler—I know it was very inadequate, but it was our all, since which not a Barrel of salted
                            Provision has arrived.
                        I have now directed 100 Barrels of flour (out of 131 which is our whole Magazine) to be immediately
                            transported to Albany—This supply, shall be followed by another of Meat, if any quantity should come in from the
                            Eastward—In the mean time I have written, some days since, to General Clinton to draw (by Military coercion if necessary)
                                whatever supplies have been collected for the Continent, from all the Counties
                            of Massachusetts most contiguous to him. I have also empowered him, to procure fish
                                by exchanging salt for them. Whatever more within the limit of my ability, can be
                            suggested or done for the security of Fort Schuyler, and the protection of the frontier shall be most seriously attended
                            to and strenuously attempted by Your Excellencys Most Obedient, and Very Humble Servant
                        
                            Go: Washington
                        
                        
                            P.S. I shall be extremely happy to see you, in order to converse freely on the subject of the Troops
                                & Frontiers of this State.
                        
                    